Citation Nr: 1404219	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the appellant has status as a veteran for the purpose of a claim for service connection for a right knee disorder, a left knee disorder, a back disorder, and a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel
INTRODUCTION

The appellant served in the Army National Guard from February 1966 to March 1967, including a period of active duty for training (ACDUTRA) in July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2013.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Generally, an individual who has only Reserve or National Guard service without active duty is not a veteran as legally defined.

However, active service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2013).

The appellant's service records show he sustained a right knee injury while playing baseball in March 1966.  He later had a period of ACDUTRA from July 9, 1966 to July 21, 1966, and alleges that he aggravated his right knee condition while shoveling dirt during this period.  The Board finds the appellant's statements that he injured his right knee in July 1966 to be credible.  However, he is not competent to report that his knee condition was permanently aggravated by his July 1966 injury.  Therefore, a VA opinion is necessary to make this determination.  In addition, the appellant's private treatment records should be obtained, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the appellant's complete treatment records from the medical care provider that treated him for his right knee injury in March and April 1966; from Thomas F. Linke, M.D., dated in 1966 and 1967; and from Lutheran Hospital, dated in 1966.

2.  Thereafter, schedule the appellant for a VA examination of his right knee.  The claims file, including a copy of this remand, must be forwarded to the examiner, who must indicate in the examination report that the claims file was reviewed.

The examiner must take a complete history from the appellant as to the onset, nature, and progression of his right knee symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant regarding his right knee condition, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.

Although the examiner must also review the claims file, his/her attention is specifically directed to the following:

i.  A December 1965 enlistment examination noted no relevant history or abnormalities.

ii.  A September 1966 medical record stated that the appellant sustained a right knee injury while playing baseball in March 1966.  He was treated by his local medical doctor the next day, who aspirated the knee and gave the appellant an elastic bandage and crutches.  Two weeks later, some improvement was noted, and the appellant was given a program of gradual weight bearing.  He had not been treated by his local doctor since April 1966.  On examination in September 1966, the appellant reported pain, swelling, and instability.  The treating physician noted diffuse swelling and questionable drawer sign.

iii.  A January 1967 letter from Dr. T.F.L. stated that the appellant underwent an arthrotomy and medial meniscectomy of the right knee in November 1966.  

iv.  A separate January 1967 letter from Dr. J.P.C. noted the appellant's history of a baseball injury in March 1966 and surgery in November 1966.  On examination, there was no edema or effusion.  There was a positive drawer sign with very lax anterior cruciate and medial collateral ligaments of the right knee.

v.  In written statements dated October 2008, January 2009, and May 2009, the appellant reported that he injured his knee in July 1966 while shoveling dirt.  In his January 2013 hearing testimony, he added that he felt a "pop" in his knee while shoveling.  He was treated briefly on site before being transported away due to an unrelated family emergency.  He later sought treatment for his knee and was told he needed surgery.

(a)  After consideration of the examination findings and a review of the claims file, the examiner should indicate whether the appellant had a right knee disorder that existed prior to his period of active duty for training in July 1966.

(b) If a right knee disorder existed prior to the appellant's period of active duty for training in July 1966, was it 
 aggravated by his injury while shoveling in July 1966?

(c) If a right knee disorder did not exist prior to the appellant's period of active duty for training in July 1966, did it have its clinical onset during his period of active duty for training and/or result from his injury while shoveling in July 1966?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the appellant's claim for veteran status based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

